
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.1


EMPLOYMENT AGREEMENT


        THIS EMPLOYMENT AGREEMENT ("Agreement") is entered into by and between
Tom McInerney ("Employee") and Ticketmaster, a Delaware corporation (the
"Company"), and is effective as of June 1, 2002 (the "Effective Date").

        WHEREAS, the Company desires to establish its right to the continued
services of Employee, in the capacity described below, on the terms and
conditions hereinafter set forth and to provide certain rights to Employee in
the case of a material diminution in Employee's responsibilities, and Employee
is willing to accept such continued employment on such terms and conditions.

        NOW, THEREFORE, in consideration of the mutual agreements hereinafter
set forth, Employee and the Company have agreed and do hereby agree as follows:

1.    EMPLOYMENT.    The Company agrees to continue to employ Employee as
Executive Vice President and Chief Financial Officer for at least the Minimum
Term (as defined below) and Employee accepts and agrees to continue such
employment. During Employee's employment with the Company, Employee shall do and
perform all services and acts necessary or advisable to fulfill the duties and
responsibilities as are commensurate and consistent with Employee's position and
shall render such services on the terms set forth herein. During Employee's
employment with the Company, Employee shall report directly to such person(s) as
from time to time may be designated by the Company (hereinafter referred to as
the "Reporting Officer"). Employee shall have such powers and duties with
respect to the Company as may reasonably be assigned to Employee by the
Reporting Officer, to the extent consistent with Employee's position and status.
Employee agrees to devote all of Employee's working time, attention and efforts
to the Company and to perform the duties of Employee's position in accordance
with the Company's policies as in effect from time to time.

2.    TERM OF AGREEMENT.    The minimum term ("Minimum Term") of this Agreement
during which the Company will employ Employee shall commence on the Effective
Date and shall continue for a period of one year unless sooner terminated in
accordance with the provisions of Section 1 of the Standard Terms and Conditions
attached hereto or the provisions of Section 7 below. The Term of this Agreement
("Term") which will govern all of the terms herein except the obligation of the
Company to employ Employee shall commence on the Effective Date and continue
until the termination of Employee's employment with the Company and the
expiration of the last of the obligations by either party to the other set forth
herein that survive such termination in accordance with their terms.

3.    COMPENSATION.    

        (a)    BASE SALARY.    During the Minimum Term, the Company shall pay
Employee an annual base salary of $300,000 (the "Base Salary"), payable in equal
biweekly installments or in accordance with the Company's payroll practice as in
effect from time to time. For all purposes under this Agreement, the term "Base
Salary" shall refer to Base Salary as in effect from time to time. Nothing
herein is intended to prevent the Company from adjusting the Base Salary upward
during the Term in accordance with the Company's regular compensation review
process and there is no expectation set by this Agreement that the Company will
or will not do so in the ordinary course.(c)

        (b)    DISCRETIONARY BONUS.    During the Term, Employee shall be
eligible to receive discretionary annual bonuses in accordance with the
Company's regular compensation review process.

        (c)    STOCK OPTIONS/RESTRICTED STOCK/OTHER EQUITY.    During the Term,
Employee shall be eligible to receive discretionary grants of stock options,
restricted stock or other stock based awards in accordance with the Company's
regular compensation review process.

1

--------------------------------------------------------------------------------


        (d)    BENEFITS.    From the Effective Date through the date of
termination of Employee's employment with the Company for any reason, Employee
shall be entitled to participate in any welfare, health and life insurance and
pension benefit and incentive programs as may be adopted from time to time by
the Company. Without limiting the generality of the foregoing, Employee shall be
entitled to the following benefits:

        (i)    Reimbursement for Business Expenses.    During the Term, the
Company shall reimburse Employee for all reasonable and necessary expenses
incurred by Employee in performing Employee's duties for the Company, on the
same basis as similarly situated employees and in accordance with the Company's
policies as in effect from time to time.

        (ii)    Vacation.    During the Term, Employee shall be entitled to paid
vacation in accordance with the plans, policies, programs and practices of the
Company applicable to similarly situated employees of the Company generally.

        (e)    CONSIDERATION.    In consideration of Employee entering into and
performing this Agreement and all terms and conditions hereof, upon the
expiration of the period which is eighteen (18) months beyond the termination of
Employee's employment by the Company (as described in Section 2(b) of the Terms
and Conditions attached hereto), Employee shall be entitled to receive a
one-time lump sum payment in the amount of US$10,000.00 (United States Dollars)
from the Company.

4.    NOTICES.    All notices and other communications under this Agreement
shall be in writing and shall be given by first-class mail, certified or
registered with return receipt requested or hand delivery acknowledged in
writing by the recipient personally, and shall be deemed to have been duly given
three days after mailing or immediately upon duly acknowledged hand delivery to
the respective persons named below:

If to the Company:   Ticketmaster
3701 Wilshire Blvd., Suite 900
Los Angeles, CA 90010
Attention:    General Counsel       With a copy to:   USA Interactive, Inc.
152 West 57th Street
New York, NY 10019
Attention: General Counsel       If to Employee:   Tom McInerney
[removed]

        Either party may change such party's address for notices by notice duly
given pursuant hereto.

5.    GOVERNING LAW; JURISDICTION.    This Agreement and the legal relations
thus created between the parties hereto shall be governed by and construed under
and in accordance with the internal laws of the State of California without
reference to the principles of conflicts of laws. Any and all disputes between
the parties which may arise pursuant to this Agreement will be heard and
determined before an appropriate federal court in Los Angeles, California, or,
if not maintainable therein, then in an appropriate California state court. The
parties acknowledge that such courts have jurisdiction to interpret and enforce
the provisions of this Agreement, and the parties consent to, and waive any and
all objections that they may have as to, personal jurisdiction and/or venue in
such courts.

6.    COUNTERPARTS.    This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

2

--------------------------------------------------------------------------------


Employee expressly understands and acknowledges that the Standard Terms and
Conditions attached hereto are incorporated herein by reference, deemed a part
of this Agreement and are binding and enforceable provisions of this Agreement.
References to "this Agreement" or the use of the term "hereof" shall refer to
this Agreement and the Standard Terms and Conditions attached hereto, taken as a
whole.

7.    ADJUSTMENTS DUE TO MATERIAL DIMINUTION OF RESPONSIBILITIES.    If, at any
time during the Term while Employee is still employed by the Company, Employee's
responsibilities are materially diminished from those in effect on May 31, 2002
(a "Triggering Event"), then the parties will discuss whether Employee will
continue to be employed by the Company and in what capacity, but neither party
is obligated to continue the relationship. If no continuing role is agreed upon,
then the Minimum Term will end early on the earlier of A) the date the Minimum
Term would have ended notwithstanding this Section 7 or B) the date that is
three months after the date of the Triggering Event (the period between the
Triggering Event and the end of the adjusted Minimum Term is referred to as the
"Transition Period"). The Company or its successor or parent, in their sole
discretion, may shorten the Transition Period.

        In the case of a Triggering Event, if Employee and the Company do not
agree on the terms under which Employee will continue as an Employee after the
end of the Transition Period, the Company will pay to Employee:

•A lump sum cash severance payment in the amount equal to six months Base
Salary, net of applicable withholding taxes due in the ordinary course, such
payment to be made on his last day of employment;

•If not already paid prior to Employee's last day of employment, an annual cash
bonus for 2002 pro rated for actual service during that year and determined in a
manner consistent with other comparably-placed senior Company executives as if
Employee's employment had not terminated, such payment to be made on the same
day and in the same manner as the payment of annual bonuses for other senior
Company executives; and

•If not already paid prior to Employee's last day of employment, an annual cash
bonus for 2003 pro rated for actual service during that year and determined in a
manner consistent with other comparably-placed senior Company executives as if
Employee's employment had not terminated, such payment to be made on the same
day and in the same manner as the payment of annual bonuses for other senior
Company executives.

        In the case of a Triggering Event, if Employee and the Company do not
agree on the terms under which Employee will continue as an Employee after the
end of the Transition Period, the Company will also amend, and cause its parent
company to amend, the terms of each of Employee's stock option, restricted stock
and/or other stock based compensation award grants from the Company and from its
corporate parent USA Interactive, Inc. granted on or before May 31, 2002 so that
the vesting of such awards will continue for an additional 18 months after the
termination of Employee's employment and Employee will be entitled to exercise
such awards for the normal periods after the end of such extended vesting
period.

        The cessation of the Company being a publicly traded entity will be a
Triggering Event. For purposes of this Agreement, one or more series of the
Company's common stock (but not contingent value rights based on such common
stock or other derivative securities) must be listed on the one of the NASDAQ,
American or New York Stock Exchanges in order for the Company to be considered
as a publicly traded entity. Notwithstanding anything herein to the contrary, in
the event there is a Triggering Event prior to March 31, 2003, Employee will
continue as an employee until June 30, 2003 such entire time to be treated as
the Transition Period hereunder.

3

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the Company has caused this Agreement to be executed
and delivered by its duly authorized officer and Employee has executed and
delivered this Agreement as of June 1, 2002.

    TICKETMASTER                     By: /s/  BRADLEY K. SERWIN      

--------------------------------------------------------------------------------

    Title: General Counsel and Executive Vice President                      
/s/  TOM MCINERNEY      

--------------------------------------------------------------------------------

Tom McInerney

4

--------------------------------------------------------------------------------




STANDARD TERMS AND CONDITIONS


1.    TERMINATION OF EMPLOYEE'S EMPLOYMENT.    

        (a)    DEATH.    In the event Employee's employment hereunder is
terminated by reason of Employee's death, the Company shall pay Employee's
designated beneficiary or beneficiaries, within 30 days of Employee's death in a
lump sum in cash, Employee's Base Salary through the end of the month in which
death occurs and any Accrued Obligations (as defined in paragraph 1(f) below).

        (b)    DISABILITY.    If, as a result of Employee's incapacity due to
physical or mental illness ("Disability"), Employee shall have been absent from
the full-time performance of Employee's duties with the Company for a period of
four consecutive months and, within 30 days after written notice is provided to
Employee by the Company (in accordance with Section 4A above), Employee shall
not have returned to the full-time performance of Employee's duties, Employee's
employment under this Agreement may be terminated by the Company for Disability.
During any period prior to such termination during which Employee is absent from
the full-time performance of Employee's duties with the Company due to
Disability, the Company shall continue to pay Employee's Base Salary at the rate
in effect at the commencement of such period of Disability, offset by any
amounts payable to Employee under any disability insurance plan or policy
provided by the Company. Upon termination of Employee's employment due to
Disability, the Company shall pay Employee within 30 days of such termination
(i) Employee's Base Salary through the end of the month in which termination
occurs in a lump sum in cash, offset by any amounts payable to Employee under
any disability insurance plan or policy provided by the Company; and (ii) any
Accrued Obligations (as defined in paragraph 1(f) below). Notwithstanding the
foregoing, in the event that Employee becomes Disabled after a Triggering Event,
Employee will receive the consideration due as a result of a Triggering Event
rather than the consideration due under this paragraph.

        (c)    TERMINATION FOR CAUSE.    The Company may terminate Employee's
employment under this Agreement for Cause at any time prior to the expiration of
the Term. As used herein, "Cause" shall mean: (i) the plea of guilty or nolo
contendere to, or conviction for, the commission of a felony offense by
Employee; provided, however, that after indictment, the Company may suspend
Employee from the rendition of services, but without limiting or modifying in
any other way the Company's obligations under this Agreement; (ii) a material
breach by Employee of a fiduciary duty owed to the Company; (iii) a material
breach by Employee of any of the covenants made by Employee in Section 2 hereof;
or (iv) the willful or gross neglect by Employee of the material duties required
by this Agreement; provided that with regard to this clause (iv), the Company
agrees to provide Employee with 30 days written notice of those material duties
which it considers Employee to be willfully or grossly neglecting and, in the
event that such conduct does not cease prior to the end of such 30 day period,
only then may the Company exercise its rights to terminate Employee's employment
for Cause under this clause (iv). In the event of Employee's termination for
Cause, this Agreement shall terminate without further obligation by the Company,
except for the payment of any Accrued Obligations (as defined in paragraph 1(f)
below).

        (d)    TERMINATION BY THE COMPANY OTHER THAN FOR DEATH, DISABILITY OR
CAUSE.    If Employee's employment is terminated by the Company for any reason
other than Employee's death or Disability or for Cause, then (i) the Company
shall pay Employee the Base Salary through the end of the Term over the course
of the then remaining Term; and (ii) the Company shall pay Employee within
30 days of the date of such termination in a lump sum in cash any Accrued
Obligations (as defined in paragraph 1(f) below). Employee will also be entitled
to receive any applicable payments and rights under the provisions of Section 7
of the Agreement.

5

--------------------------------------------------------------------------------


        (e)    RESERVED.    

        (f)    ACCRUED OBLIGATIONS.    As used in this Agreement, "Accrued
Obligations" shall mean the sum of (i) any portion of Employee's Base Salary
through the date of death or termination of employment for any reason, as the
case may be, which has not yet been paid; and (ii) any compensation previously
earned but deferred by Employee (together with any interest or earnings thereon)
that has not yet been paid.

2.    CONFIDENTIAL INFORMATION; NON-SOLICITATION; AND PROPRIETARY RIGHTS.    

        (a)    CONFIDENTIALITY.    Employee acknowledges that while employed by
the Company Employee will occupy a position of trust and confidence. Employee
shall not, except as may be required to perform Employee's duties hereunder or
as required by applicable law, without limitation in time or until such
information shall have become public other than by Employee's unauthorized
disclosure, disclose to others or use, whether directly or indirectly, any
Confidential Information regarding the Company or any of its subsidiaries or
affiliates. "Confidential Information" shall mean information about the Company
or any of its subsidiaries or affiliates, and their clients and customers that
is not disclosed by the Company or any of its subsidiaries or affiliates for
financial reporting purposes and that was learned by Employee in the course of
employment by the Company or any of its subsidiaries or affiliates, including
(without limitation) any proprietary knowledge, trade secrets, data, formulae,
information and client and customer lists and all papers, resumes, and records
(including computer records) of the documents containing such Confidential
Information. Employee acknowledges that such Confidential Information is
specialized, unique in nature and of great value to the Company and its
subsidiaries or affiliates, and that such information gives the Company and its
subsidiaries or affiliates a competitive advantage. Employee agrees to deliver
or return to the Company, at the Company's request at any time or upon
termination or expiration of Employee's employment or as soon thereafter as
possible, all documents, computer tapes and disks, records, lists, data,
drawings, prints, notes and written information (and all copies thereof)
furnished by the Company and its subsidiaries or affiliates or prepared by
Employee in the course of Employee's employment by the Company and its
subsidiaries or affiliates. As used in this Agreement, "subsidiaries" and
"affiliates" shall mean any company controlled by, controlling or under common
control with the Company.

        (b)    CONSULTING SERVICES.    During the eighteen month period
commencing immediately upon the termination of Employee's employment for any
reason (other than Employee's death) (the "Consulting Period"), Employee shall
be available for consultation with the Company and its subsidiaries and
affiliates concerning their general operations and the industries in which they
engage in business. In addition, during the Consulting Period, Employee will
aid, assist and consult with the Company and its subsidiaries and affiliates
with respect to their dealings with clients and the enhancement of their
recognition and reputation. During the Consulting Period, Employee shall devote
such time and energies to the affairs of the Company and its subsidiaries and
affiliates as may be reasonably required to carry out his duties hereunder
without jeopardizing Employee's then full-time, non-Ticketmaster Business
employment opportunities; provided, however, that Employee shall not be
obligated to devote more than 50 hours per year to the performance of such
duties. In consideration of Employee's consulting services, and in consideration
of Employee's covenants contained in this Section 2, the Company shall pay to
Employee $10,000 during each full year of the Consulting Period, payable in
equal monthly installments. The Company further agrees to reimburse Employee for
all reasonable and necessary business expenses incurred by Employee in the
performance of his consulting services in accordance with the Company's
reimbursement policy, including, without limitation, the submission of
supporting evidence as reasonably required by the Company.

        (c)    NON-COMPETITION.    During the Minimum Term (and for a period of
24 months beyond the expiration of the Minimum Term), Employee shall not,
without the prior written consent of the Company, directly or indirectly engage
in or assist any activity which is the same as, similar to or

6

--------------------------------------------------------------------------------


competitive with the Ticketmaster Businesses (other than on behalf of the
Company or any of its subsidiaries or affiliates) including, without limitation,
whether such engagement or assistance is an officer, director, proprietor,
employee, partner, investor (other than as a holder of less than 5% of the
outstanding capital stock of a publicly traded corporation), guarantor,
consultant, advisor, agent, sales representative or other participant, anywhere
in the world that the Company or any of its subsidiaries or affiliates has been
engaged, including, without limitation, the United States, Canada, Mexico,
England, Ireland, Scotland, Europe and Australia. Nothing herein shall limit
Employee's ability to own interests in or manage entities which sell tickets as
an incidental part of their primary business (e.g. cable networks, on-line
computer services, sports teams, arenas, hotels, cruise lines, theatrical and
movie productions and the like) and which do not hold themselves out generally
as competitors of the Company or any of its subsidiaries or affiliates. The
"Ticketmaster Businesses" are defined as (A) the principal businesses of the
Company as of the date hereof, namely (i) the computerized sale of tickets for
sporting, theatrical, live theatrical, musical or any other events on behalf of
various venues and promoters through distribution channels currently being
utilized by the Company or any of its subsidiaries or affiliates, (ii) the
operation of Internet websites known as "city guides" which primarily provide
local information and build and/or host infosites for small businesses in a
searchable database format, (iii) the sale of software/systems to movie theatre
exhibitors for ticketing operations, and (iv) the operation of Internet websites
which primarily provide classified matchmaking personals and (B) the principal
businesses of the Company at the time that the Employee ceases to be a Company
employee. The determination of the principal businesses of the Company at the
time the Employee ceases to be a Company employee will be made with reference to
the definition of the principal businesses as of the date hereof in terms of the
relative importance of the businesses to the Company at that time compared to
its other activities.

        (d)    NON-SOLICITATION OF EMPLOYEES.    Employee recognizes that he
will possess confidential information about other employees of the Company and
its subsidiaries or affiliates relating to their education, experience, skills,
abilities, compensation and benefits, and inter-personal relationships with
suppliers to and customers of the Company and its subsidiaries or affiliates.
Employee recognizes that the information he will possess about these other
employees is not generally known, is of substantial value to the Company and its
subsidiaries or affiliates in developing their respective businesses and in
securing and retaining customers, and will be acquired by Employee because of
Employee's business position with the Company. Employee agrees that, during the
Minimum Term (and for a period of 24 months beyond the expiration of the Minimum
Term), Employee will not, directly or indirectly, solicit or recruit any
employee of the Company or any of its subsidiaries or affiliates for the purpose
of being employed by Employee or by any business, individual, partnership, firm,
corporation or other entity on whose behalf Employee is acting as an agent,
representative or employee and that Employee will not convey any such
confidential information or trade secrets about other employees of the Company
or any of its subsidiaries or affiliates to any other person except within the
scope of Employee's duties hereunder.

        (e)    NON-SOLICITATION OF TICKETING CUSTOMERS.    During the Minimum
Term (and for a period of 24 months beyond the expiration of the Minimum Term),
Employee shall not solicit any Customers of the Company or any of its
subsidiaries or affiliates or encourage (regardless of who initiates the
contact) any such Customers to use the facilities or services of any competitor
of the Company or any of its subsidiaries or affiliates. "Customer" for purposes
of this paragraph shall mean any person who engages the Company or any of its
subsidiaries or affiliates to sell, on its behalf as agent, tickets to the
public.

        (f)    PROPRIETARY RIGHTS; ASSIGNMENT.    All Employee Developments
shall be made for hire by the Employee for the Company or any of its
subsidiaries or affiliates. "Employee Developments" means any idea, discovery,
invention, design, method, technique, improvement, enhancement, development,
computer program, machine, algorithm or other work or authorship that

7

--------------------------------------------------------------------------------


(i) relates to the business or operations of the Company or any of its
subsidiaries or affiliates, or (ii) results from or is suggested by any
undertaking assigned to the Employee or work performed by the Employee for or on
behalf of the Company or any of its subsidiaries or affiliates while an employee
of the Company, whether created alone or with others, during or after working
hours. All Confidential Information and all Employee Developments shall remain
the sole property of the Company or any of its subsidiaries or affiliates. The
Employee shall acquire no proprietary interest in any Confidential Information
or Employee Developments developed or acquired during the Term. To the extent
the Employee may, by operation of law or otherwise, acquire any right, title or
interest in or to any Confidential Information or Employee Development, the
Employee hereby assigns to the Company all such proprietary rights. The Employee
shall, both during and after the Minimum Term, upon the Company's request,
promptly execute and deliver to the Company all such assignments, certificates
and instruments, and shall promptly perform such other acts, as the Company may
from time to time in its discretion deem necessary or desirable to evidence,
establish, maintain, perfect, enforce or defend the Company's rights in
Confidential Information and Employee Developments.

        (g)    COMPLIANCE WITH POLICIES AND PROCEDURES.    During the Term,
Employee shall adhere to the policies and standards of professionalism set forth
in the Company's Policies and Procedures as they may exist from time to time.

        (h)    REMEDIES FOR BREACH.    Employee expressly agrees and understands
that Employee will notify the Company in writing of any breach of this Agreement
by the Company, and the Company will have 30 days from receipt of Employee's
notice to cure any such breach. Employee expressly agrees and understands that
the remedy at law for any breach by Employee of this Section 2 will be
inadequate and that damages flowing from such breach are not usually susceptible
to being measured in monetary terms. Accordingly, it is acknowledged that upon
Employee's violation of any provision of this Section 2 the Company shall be
entitled to obtain from any court of competent jurisdiction immediate injunctive
relief and obtain a temporary order restraining any threatened or further breach
as well as an equitable accounting of all profits or benefits arising out of
such violation. Nothing in this Section 2 shall be deemed to limit the Company's
remedies at law or in equity for any breach by Employee of any of the provisions
of this Section 2, which may be pursued by or available to the Company.

        (i)    SURVIVAL OF PROVISIONS.    The obligations contained in this
Section 2 shall, to the extent provided in this Section 2, survive the
termination or expiration of Employee's employment with the Company and, as
applicable, shall be fully enforceable thereafter in accordance with the terms
of this Agreement. If it is determined by a court of competent jurisdiction in
any state that any restriction in this Section 2 is excessive in duration or
scope or is unreasonable or unenforceable under the laws of that state, it is
the intention of the parties that such restriction may be modified or amended by
the court to render it enforceable to the maximum extent permitted by the law of
that state.

3.    TERMINATION OF PRIOR AGREEMENTS.    This Agreement constitutes the entire
agreement between the parties and terminates and supersedes any and all prior
agreements and understandings (whether written or oral) between the parties with
respect to the subject matter of this Agreement. Employee acknowledges and
agrees that neither the Company nor anyone acting on its behalf has made, and is
not making, and in executing this Agreement, the Employee has not relied upon,
any representations, promises or inducements except to the extent the same is
expressly set forth in this Agreement. Employee hereby represents and warrants
that by entering into this Agreement, Employee will not rescind or otherwise
breach an employment agreement with Employee's current employer prior to the
natural expiration date of such agreement.

4.    ASSIGNMENT; SUCCESSORS.    This Agreement is personal in its nature and
none of the parties hereto shall, without the consent of the others, assign or
transfer this Agreement or any rights or obligations hereunder, provided that,
in the event of the merger, consolidation, transfer, or sale of all

8

--------------------------------------------------------------------------------


or substantially all of the assets of the Company with or to any other
individual or entity, this Agreement shall, subject to the provisions hereof, be
binding upon and inure to the benefit of such successor and such successor shall
discharge and perform all the promises, covenants, duties, and obligations of
the Company hereunder, and all references herein to the "Company" shall refer to
such successor.

5.    WITHHOLDING.    The Company shall make such deductions and withhold such
amounts from each payment and benefit made or provided to Employee hereunder, as
may be required from time to time by applicable law, governmental regulation or
order.

6.    HEADING REFERENCES.    Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose. References to "this Agreement" or the use of
the term "hereof" shall refer to these Standard Terms and Conditions and the
Employment Agreement attached hereto, taken as a whole.

7.    WAIVER; MODIFICATION.    Failure to insist upon strict compliance with any
of the terms, covenants, or conditions hereof shall not be deemed a waiver of
such term, covenant, or condition, nor shall any waiver or relinquishment of, or
failure to insist upon strict compliance with, any right or power hereunder at
any one or more times be deemed a waiver or relinquishment of such right or
power at any other time or times. This Agreement shall not be modified in any
respect except by a writing executed by each party hereto. Notwithstanding
anything to the contrary herein, neither the assignment of Employee to a
different Reporting Officer due to a reorganization or an internal restructuring
of the Company or its affiliated companies nor a change in the title of the
Reporting Officer shall constitute a modification or a breach of this Agreement.

8.    SEVERABILITY.    In the event that a court of competent jurisdiction
determines that any portion of this Agreement is in violation of any law or
public policy, only the portions of this Agreement that violate such law or
public policy shall be stricken. All portions of this Agreement that do not
violate any statute or public policy shall continue in full force and effect.
Further, any court order striking any portion of this Agreement shall modify the
stricken terms as narrowly as possible to give as much effect as possible to the
intentions of the parties under this Agreement.

9.    INDEMNIFICATION.    The Company shall indemnify and hold Employee harmless
for acts and omissions in Employee's capacity as an officer, director or
employee of the Company to the maximum extent permitted under applicable law;
provided, however, that neither the Company, nor any of its subsidiaries or
affiliates shall indemnify Employee for any losses incurred by Employee as a
result of acts described in Section 1(c) of this portion of this Agreement.

ACKNOWLEDGED AND AGREED:

Dated as of: June 1, 2002

    TICKETMASTER                     By: /s/  BRADLEY K. SERWIN      

--------------------------------------------------------------------------------

    Title: General Counsel and Executive Vice President                      
/s/  TOM MCINERNEY      

--------------------------------------------------------------------------------

Tom McInerney

9

--------------------------------------------------------------------------------



QuickLinks


EMPLOYMENT AGREEMENT
STANDARD TERMS AND CONDITIONS
